Citation Nr: 1447564	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  13-06 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) for the loss of use of the bilateral lower extremities resulting in the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to special monthly compensation for loss of use of a creative organ has been raised by the record (see February 2013 statement from the Veteran), but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has lost the use of his bilateral lower extremities such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance, and as a result, he is in need of regular aid and attendance.





CONCLUSION OF LAW

The criteria for SMC based on the loss of use of bilateral lower extremities are met. 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350(a)(2), 3.350(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Analysis

The Veteran is seeking SMC benefits based upon the loss of use of his bilateral lower extremities.  Specifically, the Veteran claims that his service-connected multiple sclerosis (MS) has affected his ability to use his bilateral lower extremities to such a degree that he has no functional use from them and he now requires regular aid and attendance.  

Special monthly compensation as provided by 38 U.S.C. 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).

In this case, the Veteran is service connected for his MS and the accompanying residuals stemming from that disorder.  Specifically, the Veteran is in receipt of ratings for MS residuals that include: blindness, neuropathy of the bilateral upper and lower extremities, irritive voiding symptoms, tinnitus, vertigo, bilateral hearing loss, and dysphagia.

VA treatment records indicate that the Veteran seeks continual treatment for his MS symptoms and residuals, including the difficulties he has with the diminished sensation and strength in his bilateral lower extremities.

The Veteran was provided a VA examination in November 2009, following his initial claim for SMC.  At that time the Veteran reported foot numbness and tingling.  He also reported increased pain in his left leg.  The examiner found that the Veteran had full strength in his lower extremities, though he noted that the Veteran's sensation is decreased in his entire left side, worsening at the feet.  

A VA treatment record from July 2011 shows that the Veteran began experiencing numbness for the knees down and weakness in his legs.  The Veteran reported that the sensation began the week before and that he began having difficulty walking due to his weakness.  The examiner noted that the Veteran had 4/5 strength in both lower extremities and diminished sensation of vibration and cold in the Veteran's bilateral knees.  The examiner noted that the Veteran had difficulty ambulating because of the weakness and numbness and his loss of vision.  She also noted that the Veteran had to be guided and had difficulty with balance.  The examiner indicated that the Veteran was unable to balance himself and unable to safely walk without assistance or a wheelchair.  The examiner stated that the Veteran could not functionally ambulate because of his balance difficulties, loss of use of his legs, and his blindness.    

Then, in January 2012, the Veteran underwent another VA examination in connection with his claim for SMC.  The examiner noted the Veteran's "sudden development" of numbness, pain, and weakness in his lower extremities.  The Veteran described the weakness and tingling in his bilateral lower extremities, which he described occurring every 3, 4, or 5 days.  The examiner noted that the Veteran has to use a single cane to balance.  The examiner reported that the Veteran could ambulate no more than 30 feet; specifically, he noted that the Veteran can ambulate where he knows the furniture is and can go into the bathroom with a walker sideways.  The examiner also noted that the Veteran can stand for about 5 minutes, can transfer himself, and cannot sit for long periods of time.  The examination revealed that the Veteran had hypoactive reflexes in his upper and lower extremities.  The sensory examination of the bilateral lower extremities note decreased sensation to vibration, pain or pinprick, position sense, and light touch.  The examiner also noted that the Veteran does not have full range of motion of his legs, and that he does not trust the use of his legs.  An addendum opinion was obtained in April 2012, where an examiner reaffirmed the findings of the January 2012 examination report, which essentially found that the Veteran had not lost use of his lower extremities since he was able to walk 30 feet with the aid of his cane.

The Veteran submitted a statement in February 2013 from his treating VA physician regarding his condition in connection with his claim for SMC.  The physician stated that the Veteran has entered a phase of chronic progressive MS.  She explained that people do not recover from this phase and the disability is progressive.  The physician further noted that the Veteran's residuals have caused his blindness, weakness in both legs, and loss of balance.  She stated that the Veteran is wheelchair-bound except for very short distances from the chair to the bed and from the chair to the toilet.  She explained that he will not improve, and instead he will gradually worsen.  A VA treatment record from February 2013 from this physician noted that the Veteran had to use 2 canes to ambulate and could only walk for "short distances because of the weakness, numbness, and loss of vision."  She also indicated that the Veteran continues to have progression of his MS symptoms and he is not a candidate for disease modifying therapy.

The Veteran also submitted a lay statement regarding his condition as a result of his MS residual symptoms.  In the statement, he describes how the symptoms of his MS have affected his life.  Specifically, the Veteran stated that he has weakness in his legs and that he "cannot feel anything under them" and that he is "afraid of falling" and "cannot trust them."  He went on to state that he uses a manual wheelchair, which requires his wife to take him everywhere he goes.  The Veteran also stated that he cannot walk 30 feet, as was indicated in a previous VA examination report.  Instead, he stated that he cannot walk any distance without being assisted.  He reported that when he has to use a public restroom, his wife must look inside the bathroom to try and see where the toilet, sink, and trash can is located; he sometimes is assisted by other men in the restroom.  The Veteran also noted that his legs hurt all of the time, and he cannot be in a car for more than 2 hours.  The Veteran also reported that he requires constant assistance from his wife.

Finally, the Veteran testified at his August 2014 Board hearing regarding the worsening of his residuals since his last MS attack that affected his bilateral lower extremities.  He stated that he can lift both of his legs, but he has more difficulty on the left than the right; he indicated that he can move his feet "a little."  He also reported that he has to use a cane to walk from the wheelchair to the toilet and that he has much difficulty getting to the bathroom.   He stated that his condition has worsened every year since 2009 and that he has pain and numbness in his legs.  

In light of the medical and lay evidence in this case, the Board resolves reasonable doubt in the Veteran's favor by finding that the evidence supports the claim for SMC on the basis of loss of use of his bilateral lower extremities and the need for aid and attendance under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).  Although the evidence of record initially showed that the Veteran could ambulate with the use of a cane, more recent evidence since his MS attack that affected his bilateral lower extremities shows that the Veteran has had increased difficulty functioning without the help of his wife.  Specifically, the effect on his bilateral lower extremities has been so great that the Veteran now requires his wheelchair at all times except when he must maneuver from his chair to his bed or his chair to the toilet.  Recent statements from his treating VA physician and treatment records corroborate this contention and show that the Veteran must use 2 canes for any limited ambulation.  Finally, treatment records, as well as statements from the Veteran and his physician corroborate the Veteran's contention that he has lost use of his bilateral lower extremities such that the Veteran's wife must accompany him everywhere and assist in every task.  

For the foregoing reasons, the Board concludes that the Veteran's service-connected MS and its associated residuals has resulted in the loss of use of his bilateral lower extremities and thus to be in need of regular aid and attendance of another person.  Consequently, giving the Veteran the benefit of the doubt, the criteria for SMC based on the loss of use of his bilateral lower extremities and the need for regular aid and attendance of another person have been met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).


ORDER

Entitlement to SMC based on the loss of use of the bilateral lower extremities and the need for the regular aid and attendance of another person is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


